Citation Nr: 0121182	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for an upper 
respiratory condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During his June 2001 hearing, the veteran raised the issues 
of entitlement to service connection for a low back 
condition, a cardiac condition, dental disease and problems 
with his vision.  At the same time he submitted evidence to 
reopen claims for bilateral fungal infection of his feet and 
a genitourinary condition.  These issues are referred to the 
RO for initial review.

The issue of entitlement to service connection for an upper 
respiratory disorder will be addressed in the subsequent 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for bilateral hearing 
loss in an October 1994 rating decision; the veteran did not 
perfect his appeal within one year of the decision.

3.  The evidence received since the October 1994 rating 
decision includes evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.

4.  There is no competent evidence of record showing 
bilateral hearing loss within one year of the veteran's 
discharge or linking his currently diagnosed bilateral 
hearing loss to his service or any incident therein.


CONCLUSIONS OF LAW

1.  The February 1944 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000). 

2.  New and material evidence has been submitted or secured 
to reopen the
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service or any other incident therein.  
38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 
& Supp 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In July 1999, the RO 
provided the veteran a copy of the rating decision and an 
explanation of his appellate rights.  The RO issued a letter 
to the veteran in September 1999, further explaining the 
evidence necessary to reopen and substantiate his claims.  A 
statement of the case was issued in February 2000.  The 
statement of the case discusses the evidence of record, the 
applicable statutory and regulatory law and the reasons and 
bases for the denial of his claims.  In June 2001, the 
veteran was provided a hearing at the Board's central office, 
before the undersigned Member.  He later submitted additional 
evidence, for which his representative waived his right to 
the RO's initial consideration. 

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.

Factual Background

The October 1994 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss because 
there was no indication of any hearing loss in service or 
within one year of his discharge.  Although, he submitted a 
timely notice of disagreement, he did not submit a subsequent 
substantive appeal to perfect his appeal.

At the time of the October 1994 rating decision, the evidence 
of record included the veteran's service medical records that 
show no relevant complaints, findings or diagnosis of a 
hearing loss.  His July 1968 discharge examination report 
indicates that the veteran was 15/15 for both whispered and 
spoken voice testing in both ears.  His DD Form 214 reported 
that his military occupational specialty was a combat 
engineer.  Also of record were VA treatment records, dating 
from June to July 1992, May 1970, February 1993 and July 1994 
VA examinations, and private medical records dated in 1971 
and November 1985.  These records do not include any 
information regarding a hearing loss.

The evidence added to the record since the October 1994 
rating decision includes private treatment records, dating 
from January 1995 to July 2001.  A January 1995 audiogram and 
written statement from Ki Hyun Han, M.D., notes that the 
veteran was medically eligible for a hearing aid.  

VA treatment records, dating from January 1979 to July 1992 
and from August 1997 to June 2001, were also added to the 
record.  A March 1998 VA audiological consultation report 
notes that the veteran was to be evaluated for a hearing aid.  
The assessment of the audiogram was within normal limits 
through 2,000 Hertz in both ears and severe right ear high 
frequency sensorineural hearing loss and severe to profound 
high frequency sensorineural hearing loss in the left ear.  
The audiogram showed 76 percent discrimination in both ears.  
The report indicated that the veteran had been assigned to 
demolition details in Vietnam.  A June 2001 letter from VA 
audiology clinic notes that the veteran had undergone an 
audiometric test which indicated moderate to profound 
sensorineural hearing loss in his right ear and a mild to 
profound sensorineural hearing loss in his left hear.  
Impressions had been made for hearing aids and he was to 
return in one to two months for a hearing aid fitting.  There 
were no other relevant VA treatment records.

During his June 2001 Board Central Office hearing before the 
undersigned Member, the veteran testified that he first noted 
hearing loss in 1968, shortly after his return from Vietnam.  
His military occupational specialty in Vietnam was combat 
engineer and he testified that he had been exposed to steady 
noise exposure while stationed in Vietnam.  He believed he 
had a hearing test in 1968 for employment at Western 
Electric.  He had been unable to get those records.  This 
Member advised the veteran that he should try to obtain any 
pertinent hearing test records from Western Electric.  In a 
subsequently received letter, the veteran indicated that he 
had received no response to further inquiries for Western 
Electric treatment records.

Analysis

Since the veteran did not timely perfect his appeal of the 
October 1994 rating decision, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103.  This claim may not be reopened and allowed unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the January 1995 private treatment 
records and the March 1998 VA audiological examination report 
were not of record at the time of the October 1994 rating 
decision and are so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Therefore, there is new and material evidence to reopen the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108; Elkins.

Having determined that there is new and material evidence to 
reopen the claim, the Board must determine whether, based on 
all the evidence of record, the veteran's claim for service 
connection for bilateral hearing loss may be granted.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385 (2000).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  In reaching 
this conclusion, the Board acknowledges that the veteran 
currently meets VA criteria for bilateral hearing loss and 
that the March 1998 VA examination noted the veteran's 
history of demolition work in Vietnam.  However, there is no 
medical evidence of record which shows that the veteran had 
bilateral hearing loss within one year of service or any 
medical opinion that links his current hearing loss to his 
service or any incident therein.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

During his June 2001 Central Office hearing, the veteran 
testified that he was treated for respiratory problems at VA 
Medical Centers (VAMC) in Boston and New Jersey from 1972 to 
1975.  Although the RO has secured more recent VA treatment 
records from the East Orange VAMC, there is no evidence that 
the RO has had an opportunity to secure these records which 
may be relevant to the veteran's claim.  

The veteran has submitted a January 2000 letter from Margaret 
F. Curtis, FNP-C and a May 2001 letter from Edwin L. 
McCampbell, M.D., stating that they had treated the veteran 
for respiratory conditions and Dr. McCampbell further stated 
that the veteran was also referred to a pulmonary specialist, 
Dr. Jackson Okoya.  Moreover, he also submitted patient 
instructions from Beaufort Memorial Hospital, which show that 
he was treated in July 2001 for chronic obstructive pulmonary 
disease.  The treatment records from these sources may 
substantiate the veteran's claim. 

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5103A.  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Centers in Boston, Massachusetts 
and East Orange, New Jersey, dated from 
1972 to 1975.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, which have not 
been previously secured, to include 
treatment records from Margaret F. 
Curtis, FNP-C, Edwin L. McCampbell, M.D., 
and Dr. Jackson Okoya.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

4.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claim 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



